                         IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                             CRIMINAL NO.

                 v,                                  DATE FILED:

JEFFREY B. LYONS                                     VIOLATION:
KAREN CONNELLY                                                                      -
                                                     18 U.S.C. $ 1344 (bank fraud 1 count)
                                                     26 U.S.C. $ 7201 (tax evasion I count)
                                                                                    -
                                                     18 U.S.C. $ 2 (aiding and abetting)

                                         INFORMATION

                                             COUNT ONE

THE UNITED STATES ATTORNEY CHARGES THAT:

At all times material to this Information:

        1.       Defendant, JEFFREY B. LYONS, was a resident of Lancaster, Pennsylvania.

       2.        Defendant, KAREN CONNELLY, was a resident of Manheim, Pennsylvania.

       3.        Worley & Obetz,Inc. ("W&O") was located in Manheim, Pennsylvania and

supplied gas, heating oil, propane, biodiesel, and other forms of energy to its commercial and

residential customers in and around Lancaster County, Pennsylvania.

       4.        Defendant, JEFFREY B. LYONS, was the Chief Executive Officer of W&O from

in or about 1999 to on or about May 15, 2018.

        5.       In or about the 1990s, defendant KAREN CONNELLY's title at W&O was

Office Manager. Beginning in or about 2000, defendant CONNELLY's title was changed to

Controller for   W&O. Defendant CONNELLY         remained the W&O Controller until her

retirement on or about December 31,2015.

       6.        From in or about January 2016 to on or about May 15, 2018, Judith Avrlez,

                                                 1
charged elsewhere, was the Controller for W&O.

         7.       Fulton Bank issued loans and lines of credit to W&O and its related companies

and subsidiaries.

         8.       Representatives of Fulton Bank met with Jeffrey B. Lyons monthly to review and

assess   W&O's financial statements and W&O's ability to repay loans and lines of credit from

Fulton Bank. Fulton Bank required W&O to provide at each monthly meeting W&O's monthly

Profit and Loss Statements, Balance Sheets, and Borrowing Base Certificates.

         9.       Fulton Bank required W&O to include its total accounts receivable, total

inventory, and loan balances on the Monthly Borrowing Base Certificates.

         10.      Fulton Bank relied on W&O's financial statements and the accounts receivable,

total inventory, and loan balances reported on the Borrowing Base Certificates to determine how

much Fulton Bank would lend to W&O.

         1   1.   As the Controllers of W&O, defendant KAREN CONNELLY and Judith Avllez

were responsible for performing accounting related functions for W&O and preparing W&O's

financial statements including but not limited to the Profit and Loss Statements, Balance Sheets,

and Borrowing Base Certificates.

          12.     Fulton Bank was a financial institution, the deposits of which were insured by the

Federal Deposit Insurance Corporation, FDIC Certificate Number 7551.




                                                   2
       1   3.    From at least in or about 2003 to on or about May 15,2018, in the Eastern District

of Pennsylvania, defendants

                                      JEFFREY B. LYONS
                                                and
                                      KAREN CONNELLY

knowingly executed, and attempted to execute, and aided and abetted the execution of, a scheme

to obtain monies owned by and under the care, custody, and control of Fulton Bank by means of

false and fraudulent pretenses, representations, and promises.

                                          THE SCHEME

       It was part of the scheme that:

        14.      From at least in or about 2003 to in or about July 2016, in an effort to make W&O

appear more profitable, Chief Executive Officer defendant JEFFREY B. LYONS and Controller

defendant KAREN CONNELLY falsified the monthly financial statements for W&O by falsely

increasing revenue, cost ofgoods sold, and accounts receivable.

        15.      From at least in or about 2003 through in or about July 2016, defendant KAREN

CONNELLY accessed the W&O accounting system each month and provided defendant

JEFFREY B. LYONS the actual profit and loss figures for each W&O department. After

receiving the actual figures from defendant CONNELLY, defendant LYONS revised the figures

to reflect false profits or losses for each department to inflate the company's overall accounts

receivable and provided those fraudulent figures to defendant KAREN CONNELLY.

           16.   After receiving the fraudulent figures from defendant JEFFREY B. LYONS,

defendant KAREN CONNELLY then entered those false profit and loss figures and the inflated

accounts receivable figures into the W&O accounting     system. Defendant CONNELLY then


                                                  J
created additional fraudulent entries in order to balance the financial statements and make the

falsified W&O financial statements appear genuine.

       17.      To prepare defendant JEFFREY B. LYONS for his monthly meeting with Fulton

Bank, defendant KAREN CONNELLY provided defendant LYONS with copies of the

materially false and fraudulent W&O monthly financial statements including but not limited to

the Balance Sheet, Profit and Loss Statement, and Borrowing Base Certificate, which all

included grossly inflated accounts receivable, gross revenue, and net income.

       18.      Defendant JEFFREY B. LYONS signed each of the false Borrowing Base

Certificates that defendant KAREN CONNELLY prepared and or aided and assisted in

preparing, which grossly overstated W&O's accounts receivable.

       19.      In or about December 2015, defendant KAREN CONNELLY retired from W&O.

From in or about December 2015 through in or about July 2016, defendant CONNELLY used a

W&O computer at her home and continued to falsifii the W&O monthly financial statements

with defendant, JEFFREY B. LYONS.

       20.      In or about January 2016, Judith Avilez, charged elsewhere, became the W&O

Controller.

        21.     In or about July 2016, defendant JEFFREY B. LYONS and Judith Avilezwent to

defendant KAREN CONNELLY's home where defendant CONNELLY taught Avilez how to

falsify the W&O financial statements given to Fulton Bank.

       22.      From in or about July 2016 through on or about May 15, 2018, Judith Avilez

accessed the   W&O accounting system each month and provided defendant JEFFREY B.

LYONS the actual profit and loss figures for each W&O department. After receiving the actual


                                                 4
figures from Avilez, defendant LYONS revised the figures to reflect false profits or losses for

each department to inflate the company's overall accounts receivable.

       23.      After receiving the fraudulent figures from defendant JEFFREY B. LYONS,

Judith Avilez then entered those false profit and loss figures and the inflated accounts receivable

figures into the W&O accounting system. Each month from in or about July 2016 through May

15,2018, Avilez, like her predecessor, defendant KAREN CONNELLY, created additional

fraudulent entries in order to balance the financial statements and make the falsified W&O

financial statements appear genuine.

        24.    To prepare defendant JEFFREY B. LYONS for his monthly meeting with Fulton

Bank, Judith Avilez provided defendant LYONS with copies of the materially false and

fraudulent W&O monthly financial statements including but not limited to Balance Sheet, Profit

and Loss Statement, and Bonowing Base Certificate, which all included grossly inflated

accounts receivable, gross revenue, and net income.

        25.    From in or about 2003 through in or about April 201 8, on a monthly basis

defendant JEFFREY B. LYONS presented to Fulton Bank the fraudulent W&O financial

statements he received from his Controllers, defendant KAREN CONNELLY and Judith Avrlez,

to fraudulently obtain or extend over $60,000,000 in new and existing lines of credit and loans

from Fulton Bank for W&O.

        26.    Defendant JEFFREY B. LYONS also falsified a contract with W&O's largest

customer to justifu the grossly inflated accounts receivable in that customer's account and

provided the fraudulent contract to Fulton Bank to fraudulently obtain and extend new and

existing lines of credit and loans for W&O.


                                                  5
       27.     From in or about 2003 to on or about May 15,2018, Fulton Bank relied on the

materially false and fraudulent W&O financial statements and Borrowing Base Certificates

created by defendants KAREN CONNELLY, JEFFREY B. LYONS, and Judith Avilez, when

Fulton Bank extended existing lines of credit, reaffirmed existing lines of credit, and issued new

loans to W&O, its related companies, and its subsidiaries.




       All in violation of Title   18, United States Code, Sections 1344   and2.




                                                   6
                                           COUNT TWO

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

        1.     The allegations contained in Paragraphs 1, 3, and 4 of this Information are re-

alleged and incorporated as if fully set forth herein.

       2.      The Internal Revenue Service ("IRS") is an agency within the United States

Department of the Treasury responsible for administering the tax laws and collecting taxes owed

to the United States.

        3.     A U.S. Individual Income Tax Retum, Form 1040 ("Form 1040") is a form filed

with the IRS by most United States taxpayers to report their income, deductible expenses,

credits, and taxes due for the individual taxpayer's preceding tax year.

        4.      From at least in or about January 1,2012 through on or about December 31,2017,

defendant JEFFREY B. LYONS used W&O funds to pay over $1,000,000 of personal expenses.

        5.      On or about March 20,2013, defendant JEFFREY B. LYONS caused a W&O

check to be made payable to him for $200,000, which was used to pay defendant LYONS'

personal expenses.

        6.      On or about June 18, 2013, defendant JEFFREY B. LYONS caused a W&O

check to be made payable to him for $201,876, which was used to pay defendant LYONS'

personal expenses.

        7.      From on or about January 4,2013 to on or about December 30,2013, defendant

JEFFREY B. LYONS caused multiple W&O checks to be paid to his personal credit card

accounts, paying   off over $200,000 of personal expenditures.




                                                   7
a




           8.      On or about April 1, 2014, in the Eastern District of Pennsylvania, defendant

                                        JEFFREY B. LYONS,

    willfully attempted to evade and defeat alarge part of the income tax due and owing by him and

    his wife to the United States of America for the calendar year 2013 by committing the following

    affirmative acts, among others:

                   a.     Providing to his tax return preparer false financial information that did not

    include the approximately $650,000 in additional income he received from W&O in calendar

    year 2013, which he used to pay his personal expenses.

                   b.     Filing and causing to be filed with the IRS   a false and   fraudulent Form

    1040 for the calendar year 2013.




           All in violation of Title 26,United   States Code, Section 7201




                                                                                          Ub
                                                   Ar                 M.
                                                          United States Attorney




                                                      8
